Gordon McCloud, J.
¶35 (dissenting) — “Generally, war-rantless searches and seizures are unconstitutional,” though there are “ ‘ “a few jealously and carefully drawn exceptions.” ’ ” State v. Gatewood, 163 Wn.2d 534, 539, 182 P.3d 426 (2008) (quoting State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d 833 (1999) (quoting State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996))).
¶36 Before today, these exceptions were all based on good, previously recognized, objective reasons for detaining an individual. This was the case under the Fourth Amendment to the United States Constitution. E.g., United States v. Cortez, 449 U.S. 411, 417, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981) (“investigatory stop must be justified by some objective manifestation that the person stopped is, or is about to be, engaged in criminal activity”). It was also the case under article I, section 7 of the Washington State Constitution. State v. Kennedy, 107 Wn.2d 1, 12-13, 726 P.2d 445 (1986) (search of front seat of suspect’s car was “similar to a Terry[10] frisk” and therefore “reasonable” under article I, section 7); State v. Horrace, 144 Wn.2d 386, 394, 28 P.3d 753 (2001) (embracing its search analysis as consistent with article I, section 7 protections: “to justify the intrusion of a limited pat-down search, ‘the police officer must be able to point to specific facts which . . . reasonably warrant that intrusion’ ” (quoting Terry, 392 U.S. at 21)).
¶37 Even Terry, which recognized a new exception to the warrant requirement in 1968, required objective reasons for detaining or frisking a specific individual: Terry limited its new “reasonable suspicion” of criminal activity exception to *529situations where the officer’s suspicion about an individual was objectively reasonable. 392 U.S. at 21-22 (In determining whether a search or seizure is reasonable, “it is imperative that the facts be judged against an objective standard: would the facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution in the belief’ that the action taken was appropriate?”). In Washington, we have always applied that Terry exception the same way; we have limited it to situations where the officer possesses objectively reasonable suspicion that the suspect has committed or is about to commit a crime. State v. Duncan, 146 Wn.2d 166, 172-73, 43 P.3d 513 (2002) (under Fourth Amendment and article I, section 7, a seizure requires “a reasonable, articulable suspicion, based on specific, objective facts, that the person seized has committed or is about to commit a crime” (emphasis omitted) (citing Terry, 392 U.S. at 21)).
¶38 It is therefore not surprising that our court has also limited the Terry exception to objectively reasonable, particularized suspicion about an individual. Our state constitution has always been interpreted to provide more protections for an individual’s right to privacy, not less. State v. Byrd, 178 Wn.2d 611, 616, 310 P.3d 793 (2013) (“[article I, section 7 is more protective of individual privacy than the Fourth Amendment”).
¶39 Today, however, the majority holds for the first time that law enforcement officers can seize an individual just like John Terry—an individual on a city sidewalk—without “individualized” suspicion and without “articulable facts” supporting individualized suspicion, based on that officer’s subjective statement of purpose rather than on objectively reasonable facts. Majority at 521-23. This holding creates a new exception to the Fourth Amendment’s warrant requirement, and we don’t have the power to create it—only the Supreme Court does. It’s also a new exception to our court’s consistent statements, for decades, that article I, section 7 provides more protection for individual privacy rights than the Fourth Amendment. I therefore respectfully dissent.
*530ANALYSIS
I. The Terry Exception Requires an Objective Analysis and Individualized Suspicion
¶40 In Terry, the United States Supreme Court created a new exception to the warrant requirement. It held that law enforcement officers may briefly stop an individual if they have “ ‘reasonable, articulable suspicion, based on specific, objective facts, that the person seized has committed or is about to commit a crime.’ ” Gatewood, 163 Wn.2d at 539 (emphasis omitted) (quoting Duncan, 146 Wn.2d at 172 (citing Terry, 392 U.S. at 21)).
¶41 As the majority correctly explains, this court in Mendez11 did adopt a rule that provides less privacy protection, but only in certain limited circumstances. Under the Mendez rule, police may detain an individual during a traffic stop just because he or she is present at a scene where officers have “safety concerns for [themselves], the arrestee, his or her companions, or other citizens.” Majority at 522. The Mendez rule relieves officers of the duty to articulate individualized suspicion before detaining those present at the scene of a traffic stop. It thus carves out a narrow exception to the warrant requirement. The question in this case is whether we should expand the narrow Mendez exception quite a bit further, to the factual situation presented in Terry—the city streets—and do so because of the officer’s subjective statement of purpose for the stop rather than because of objective facts.
II. The Majority Overturns the Most Important Prerequisites To Applying the Terry Exception: Objectively Reasonable Facts and Individualized Suspicion
¶42 When this court adopted the Mendez rule, the only United States Supreme Court cases it cited were those *531addressing traffic stops. Mendez, 137 Wn.2d at 214-21 (citing Maryland v. Wilson, 519 U.S. 408, 412-14, 117 S. Ct. 882, 137 L. Ed. 2d 41 (1997); Pennsylvania v. Mimms, 434 U.S. 106, 108-11, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977) (per curiam)). While these cases cite to some common Fourth Amendment principles,12 their reasoning primarily reflects concerns unique to the traffic stop context. In particular, they identify two entirely car-specific reasons that officers may order drivers or passengers out of a validly stopped vehicle without meeting the Terry standard: (1) the order is a “ ‘de minimis’ ” additional intrusion relative to the stop itself and (2) weapons are easily concealed in car passenger compartments. Wilson, 519 U.S. at 412-14 (quoting Mimms, 434 U.S. at 111).
¶43 The majority’s decision to apply the Mendez rule to pedestrians ignores this reasoning and the limits it implies.13 First, a Terry-like stop is far from a de minimis intrusion. See Utah v. Strieff, _ U.S. _, 136 S. Ct. 2056, 2070, 195 L. Ed. 2d 400 (2016) (Sotomayor, J., dissenting) (“The indignity of the stop is not limited to an officer telling you that you look like a criminal. The officer may next ask for your ‘consent’ to inspect your bag or purse without telling you that you can decline. See Florida v. Bostick, 501 U.S. 429, 438, 111 S.Ct. 2383, 115 L.Ed.2d 389 (1991). Regardless of your answer, he may order you to stand ‘helpless, perhaps facing a wall with [your] hands raised.’ Terry, 392 U.S., at 17, 88 S.Ct. 1868. If the officer thinks you *532may be dangerous, he may then ‘frisk’ you for weapons.” (alteration in original) (citation omitted)). Second, weapons are less easy to conceal without a glove compartment.
¶44 The majority’s decision to apply the Mendez rule to the Terry situation also ignores United States Supreme Court precedent in more relevant contexts. While that Court has never directly answered the question presented here—whether officers may detain an arrestee’s companion on a public street, absent the reasonable suspicion of criminal activity required under Terry—it has addressed two closely related questions. In Ybarra v. Illinois, 444 U.S. 85, 92-94, 100 S. Ct. 338, 62 L. Ed. 2d 238 (1979), the Court held that police may not search or seize individuals merely because they are present at a public location subject to a search warrant. And in Maryland v. Buie, 494 U.S. 325, 334, 110 S. Ct. 1093, 108 L. Ed. 2d 276 (1990), the Court held that officers conducting an in-home arrest may do a protective sweep of the home only if articulable facts suggest that other people are present and pose a safety threat. In each of these cases, the State argued just what our State argues in this case: that when officers conduct a valid search and seizure (in those cases, pursuant to a warrant), Terry’s standard of reasonable, articulable, and individualized suspicion should not apply to protect nearby people or places.14 And in each of these cases, the Court rejected that argument. Buie, 494 U.S. at 334 (outside arrestee’s immediate grab area, Fourth Amendment protections at site of home arrest are “no more and no less than was required in Terry”); Ybarra, 444 U.S. at 94 (“the Terry exception does not permit a frisk for weapons on less than reasonable belief or *533suspicion directed at the person to be frisked, even though that person happens to be on premises where an authorized narcotics search is taking place”).
¶45 This Fourth Amendment precedent is highly relevant to the question presented here, yet neither the State nor the majority acknowledges it. By contrast, federal circuit courts have applied Ybarra to hold that Terry— requiring reasonable, articulable, and individualized suspicion—is a constitutional minimum protecting an arrestee’s companion. E.g., United States v. Flett, 806 F.2d 823, 827 (8th Cir. 1986) (applying Terry’s “totality of the circumstances analysis” to frisk of individual present at the scene of arrest (a private residence); rejecting a less protective standard as “in direct opposition to the Supreme Court’s directions in both Terry and Ybarra”); United States v. Bell, 762 F.2d 495, 499 (6th Cir. 1985) (holding Terry standard limited frisk of individual riding in car when officers arrested driver on felony warrant (quoting Ybarra, 444 U.S. at 92-93)). While some federal cases have adopted the “automatic companion rule,” permitting officers to frisk an arrestee’s companion without any particularized safety justification whatsoever,15 these cases predate Ybarra and have been called into question on that basis.16 The majority of federal cases addressing the automatic companion rule have applied the Terry standard instead.17
*534¶46 These cases, not cases addressing traffic stops, should guide our analysis here. The majority’s contrary conclusion, that officers may detain an arrestee’s companion about whom they have no individualized suspicion, conflicts in principle with Ybarra’s holding that the State may not justify an invasion of individual privacy on the basis of “a person’s mere propinquity to others independently suspected of criminal activity.” 444 U.S. at 91.
¶47 The majority implicitly recognizes this conflict by declining to adopt an automatic companion rule. See majority at 521-22 & n.5 (rejecting the State’s argument that “the fact of an arrest is sufficient to satisfy Mendez’s objective rationale test” as “a variation of the ‘automatic companion rule’ ”). As the majority acknowledges, such a rule would assign guilt by association. Majority at 522 n.5. Neither the state nor federal constitution permits this. See State v. Fuentes, 183 Wn.2d 149, 161, 352 P.3d 152 (2015) (defendant’s presence at suspected drug dealer’s apartment “late at night in a high-crime area” did not justify Terry stop); Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000) (individual’s presence in high crime area is not independently sufficient to justify a Terry stop (citing Brown v. Texas, 443 U.S. 47, 99 S. Ct. 2637, 61 L. Ed. 2d 357 (1979))); Ybarra, 444 U.S. at 94 (“The ‘narrow scope’ of the Terry exception does not permit a frisk for weapons on less than reasonable belief or suspicion directed at the person to be frisked, even though that person happens to be on premises where an authorized narcotics search is taking place.”).
¶48 But the majority refuses to do what other courts rejecting the automatic companion rule have done: apply the Terry standard. While I agree that officers need not *535“ignore information that implicates their safety” at the scene of an arrest, majority at 526, I also agree with the federal courts in Flett, 806 F.2d at 827, and Bell, 762 F.2d at 499, that the Terry standard strikes the proper balance between safety and individual privacy at the scene of an arrest outside the car context. The standard that the majority applies instead poses significant logical and practical problems.
¶49 The source of these problems is that the majority replaces Terry’s (and Ybarra’s and Buie’s) objective analysis with total deference to the officer’s subjective belief. It does so by mischaracterizing all of our previous article I, section 7 cases as focusing on the officer’s stated “purpose” for the stop (rather than on the location of the stop). Majority at 520 (contrasting what officers may do “ ‘[f ]or purposes of controlling the scene of the traffic stop’ ” with what they may do when “engagfing] in . . . investigative stops” (quoting Mendez, 137 Wn.2d at 220)), 521 (“these cases demonstrate! ] the standard we use to evaluate the legality of a seizure is determined by the purpose of the seizure”).
¶50 But these cases never allowed exceptions to the Fourth Amendment’s warrant requirement or article I, section 7’s “authority of law” requirement based on the officer’s subjective “purpose.” Instead, they based their analysis on an objective analysis of the intrusiveness of the stop.
¶51 How intrusive was the stop in this case? As discussed above, it was highly intrusive—as intrusive as the stop in Terry itself, which led to the Terry prerequisites to such a stop.
¶52 The majority’s footnote explaining the dangers generally faced by law enforcement does not change this. That footnote’s statistics certainly show that law enforcement in general is a dangerous profession. But a Terry stop must be justified by objectively reasonable facts supporting individualized suspicion, not by generalities. City of Indianapolis v. Edmond, 531 U.S. 32, 37, 121 S. Ct. 447, 148 L. Ed. 2d *536333 (2000) (“[a] search or seizure is ordinarily unreasonable in the absence of individualized suspicion of wrongdoing”); State v. Jorden, 160 Wn.2d 121, 130, 156 P.3d 893 (2007) (article I, section 7 prohibits law enforcement from checking names in motel registry for outstanding warrants absent “individualized or particularized suspicion”).
III. The State Conceded That Terry Was Not Satisfied
¶53 I would therefore apply Terry’s analysis to this stop. The trial court found the anonymous tip insufficient to justify a Terry stop; the State did not assign error to that finding on appeal. Pet’r’s Suppl. Br. at 5 (“The State never argued this case as a valid Terry stop, instead arguing Mendez/Parker”).
CONCLUSION
¶54 Instead of adopting the majority’s rule—which creates a new exception to the Fourth Amendment’s warrant requirement and article I, section 7’s privacy protections—I would follow the analysis applied in Bell and Flett. Under this analysis, officers must comply with Terry at the scene of an arrest. Because the State conceded in the trial court that Flores’ detention did not satisfy Terry’s standard, I would affirm the Court of Appeals’ decision to uphold dismissal. I therefore respectfully dissent.
Madsen, C.J., concurs with Gordon McCloud, J.

 Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 State v. Mendez, 137 Wn.2d 208, 220, 970 P.2d 722 (1999), abrogated on other grounds by Brendlin v. California, 551 U.S. 249, 127 S. Ct. 2400, 168 L. Ed. 2d 132 (2007).


 For example, the United States Supreme Court’s cases on traffic stops cite the general Fourth Amendment principle that individual privacy protections must be balanced against “the public interest.’’ Wilson, 519 U.S. at 413; Mimms, 434 U.S. at 109 (quoting United States v. Brignoni-Ponce, 422 U.S. 873, 878, 95 S. Ct. 2574, 45 L. Ed. 2d 607 (1975)).


 In this way, the majority’s analysis conflicts in principle with at least one previous decision. See Duncan, 146 Wn.2d at 173-74 (declining to extend the Teny stop exception to the warrant requirement beyond traffic violations to other civil infractions because “[t]raffic violations create a unique set of circumstances that may justify this extension of Terry, but which may not be appropriate for other civil infractions’’; noting “the diminishment of privacy interests’’ in vehicles “ ‘due to the law enforcement exigency created by the ready mobility of vehicles’ ’’ (quoting State v. Johnson, 128 Wn.2d 431, 454, 909 P.2d 293 (1996))).


 Buie, 494 U.S. at 330 (“[T]he State of Maryland! ] argues that, under a general reasonableness balancing test, police should be permitted to conduct a protective sweep whenever they make an in-home arrest for a violent crime.”); Ybarra, 444 U.S. at 94 (“the State contends that the Terry ‘reasonable belief or suspicion’ standard should be made applicable to aid the evidence-gathering function of the search warrant ... to permit evidence searches of persons who, at the commencement of the search, are on ‘compact’ premises subject to a search warrant, at least where the police have a ‘reasonable belief’ that such persons ‘are connected with’ drug trafficking and ‘may be concealing or carrying away the contraband’ ”).


 E.g., United States v. Poms, 484 F.2d 919, 922 (4th Cir. 1973) (per curiam); United States v. Berryhill, 445 F.2d 1189, 1192-93 (9th Cir. 1971).


 See Commonwealth v. Wing Ng, 420 Mass. 236, 238 n.2, 649 N.E.2d 157 (1995) (“There is language in opinions of the Supreme Court . . . that casts doubt on the propriety of the bright-line Berryhill rule.’’ (citing Ybarra, 444 U.S. at 91)); Bell, 762 F.2d at 498 (“We decline to adopt an ‘automatic companion’ rule, as we have serious reservations about the constitutionality of such a result under existing precedent.’’).


 E.g., United States v. McKie, 292 U.S. App. D.C. 419, 422, 951 F.2d 399 (1991) (because stop was justified by reasonable suspicion consistent with Terry, “[t]his [was] not ... a ‘mere propinquity’ case and [court] need not take a position on the ‘automatic companion’ rule to decide it’’); Flett, 806 F.2d at 827 (companion search limited by Terry); Bell, 762 F.2d at 499 (same); United States v. Tharpe, 536 F.2d 1098, 1101 (5th Cir. 1976) (“We need not go so far as the Ninth Circuit’s rule of *534general justification conferring categorical reasonableness upon searches of all companions of the arrestee .... We simply hold that where there was good reason for an officer to apprehend that he was in a position of real danger from companions . . . that officer’s pat-down search is compatible with Terry."), overruled on other grounds by United States v. Causey, 834 F.2d 1179, 1184 (5th Cir. 1987).